Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
August 18, 2020.




                                       In The

                        Fourteenth Court of Appeals

                                 NO. 14-20-00514-CV



                  IN RE KURARAY AMERICA, INC., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               333rd District Court
                              Harris County, Texas
                        Trial Court Cause No. 2018-62973

                          MEMORANDUM OPINION

      On July 21, 2020, relator Kuraray America, Inc. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Daryl L.
Moore, presiding judge of the 333rd District Court of Harris County, to vacate his
July 6, 2020 order, granting a motion to quash filed by real parties in interest.
      On August 10, 2020, relator filed an unopposed motion to dismiss its petition
for writ of mandamus because the trial court withdrew the July 6, 2020 discovery
order. Relator’s request for relief is moot. The motion is GRANTED.

      Accordingly, we dismiss relator’s petition for writ of mandamus for lack of
jurisdiction. We also dismiss as moot relator’s motion emergency motion for
temporary relief.


                                  PER CURIAM

Panel consists of Justices Jewell, Bourliot, and Zimmerer.




                                         2